Section 5 of the Revenue Act of 1919 (Gen. Acts 1919, pp. 282, 284), specifies in detail the subjects of taxation in Alabama, including, as its final item, "n" which provides:
"All property brought into the state after the first day of October and before the assessor has completed his assessment, shall be subject to taxation the same as if it had been held or owned in the state on the first day of October."
As prescribed by section 38 of the Revenue Act of 1923 (Gen. Acts 1923, p. 175), the assessor must complete his assessments not later than the last Monday in March. The assessment of appellant's property was made under the provision quoted above.
Appellant conceives that the assessment is invalid: (1) Because the special provision authorizing it (section 5 of the Revenue Act of 1919), was not carried forward into the new Revenue Act of 1923, and, being thus omitted, its repeal must have been intended; and (2) because, even though not repealed, the provision is violative of sections 214 and 217 of the state Constitution.
So far as the first contention is concerned, it is quite clear, we think, that the provision in question (section 5 of the Revenue Act of 1919), has not been repealed, but has in fact been expressly preserved. Section 2b of the Revenue Act of 1923 declares:
"There is hereby levied for the purpose and upon the property hereinafter named and not specifically exempted from taxation, and the property named in all other revenue laws of this state not specifically repealed by this act, annual taxes as follows. * * * "
Section 88 of that act specifically enumerates some 90 sections of the Revenue Act of 1919, which it declares are thereby repealed. Section 5 is not in the list. It is preserved for the obvious reason that it enumerates the subjects of taxation, as to which the act of 1923 is silent except for its express adoption of the provisions of former acts not therein specifically repealed.
Section 214 of the Constitution declares that "the Legislature shall not have the power to levy in any one year a greater rate of taxation than .65 of 1 per centum on the value of the taxable property within this state." This, of course, means in any one tax year — from October 1st to October 1st, following, and not in any one calendar year. This section is not concerned with the duration of the taxpayer's ownership, nor with the time of its initiation, and can have no influence upon the question here presented, since it's limitation is in nowise offended by the legislative levy complained of.
Section 217 of the Constitution declares that:
"The property of private corporations, associations, and individuals of this state shall forever be taxed at the same rate. * * * "
This section is a guaranty of uniformity and equality in the rate of taxation, and this requirement is fully met when a like tax is levied upon the same class of property by whomsoever owned. We can see nothing in this section, or in any other provision of the Constitution limiting the taxing power, which inhibits the levy of a uniform tax upon property brought into the state after the 1st day of October, the rate being the same as that levied upon other property held on that date.
Our conclusion is that the levy made by section 5 of the Revenue Act of 1919 still — and constitutionally — prevails, and that assessments for taxation thereunder are valid. From this it results that the ruling of the circuit court was free from error, and the judgement will therefore be affirmed.
Affirmed.
ANDERSON, C. J., and THOMAS and BOULDIN, JJ., concur. *Page 8